Citation Nr: 1751219	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  08-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected residuals of nasopharyngeal lymphoepithelioma and radiation and chemotherapy.

2. Entitlement to service connection for tension headaches, to include as secondary to service-connected residuals of nasopharyngeal lymphoepithelioma and radiation and chemotherapy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1979 to February 1985 and from May 1987 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran died in October 2015.  The Appellant, his surviving spouse, has been substituted as the claimant for purposes of processing the claims of entitlement to service connection for tension headaches and erectile dysfunction to completion. 
38 U.S.C.A § 5121A. 

These matters were previously before the Board in March 2017 and August 2017, when they were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The August 2017 addendum opinion obtained pursuant to the Board's most recent remand does not address all questions posed by the Board.  Specifically, the examiner did not provide an opinion on whether the radiation treatment caused or aggravated erectile dysfunction, and did not provide an opinion on whether his treatment with cisplatin/oncovin/bleomycin aggravated his erectile dysfunction.  Regarding headaches, as two examiners have not been able to articulate how there is clear and unmistakable evidence of a pre-existing headache condition other than by citing the Veteran's reported history at entrance, the Board finds that the presumption of soundness has not been rebutted in this case.  38 C.F.R. 
§ 3.304(b)(1).  Therefore, an opinion is needed that properly considers direct service connection.  Furthermore, as the rationale on secondary service connection is not clear, and the examiner seems to be under the incorrect impression that secondary service connection must but supported by evidence dated during active service, addendum opinions on secondary service connection are also needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from an examiner other than the August 2017 VA examiner.  After a full review of the file, the examiner is requested to address the following:

(1)(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's erectile dysfunction was (1) proximately due to or (2) aggravated (permanently worsened) by radiation treatment associated with residuals of nasopharyngeal lymphoepithelioma with radiation therapy?  Please address both questions.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's erectile dysfunction was aggravated (permanently worsened) by chemotherapy (cisplatin/oncovin/bleomycin) associated with residuals of nasopharyngeal lymphoepithelioma?

(2)(a) Is it at least as likely as not (50 percent or better probability) that his tension headaches had their onset in service or are otherwise related to service, to include as a result of the February 1980 and January 1981 complaints of headaches therein?  In answering this question, please note that the Board has found that the presumption of soundness has not been rebutted.  Therefore, per the legal standard applicable to this case the Veteran did not have a headache disorder that pre-existed his service, and any supporting rationale should therefore not discuss a pre-existing headache disability or aggravation of the same.

(b) If the answer to (2)(a) is no, is it at least as likely as not (50 percent or better probability) that the Veteran's tension headaches were (1) proximately due to or (2) aggravated (permanently worsened) by radiation treatment associated with residuals of nasopharyngeal lymphoepithelioma with radiation therapy?  Please address both questions.

(c) If the answers to (2)(a) and (2)(b) are no, is it at least as likely as not (50 percent or better probability) that the Veteran's tension headaches were (1) proximately due to or (2) aggravated (permanently worsened) by chemotherapy (cisplatin/oncovin/bleomycin) associated with residuals of nasopharyngeal lymphoepithelioma?  Please address both questions.

Any opinions expressed must be accompanied by a robust rationale.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should provide a supporting rationale as to why this conclusion was reached.

2. Then readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

